DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are currently pending and have been considered below.
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over, U.S. Patent No. 6,105,346 to Hsi-Chang (“Hsi-Chang”).
Regarding claim 1, Hsi-Chang discloses a horse bit for a horse having a mouth including a mouth opening and ears, the horse bit comprising: a mouthpiece (12) configured to be inserted into the mouth of the horse and comprising a first cheek (16a) and a second cheek (16b); wherein the mouthpiece includes a first end (12a) and a second end (12b) and a center portion between the first end and the second end (FIGS. 1-3), wherein the first end and the second end extend along a longitudinal mouthpiece axis, and wherein the center portion comprises at least one curved portion (FIGS. 1-3, showing curved portions in 36a, 36b) and is the center portion of the mouthpiece (FIGS. 1-3); wherein each cheek (16a, 16b) includes a shank (18) with an upper arm (20) terminating at an upper arm end (upper end of 20) and a lower arm (22) terminating at a lower arm end (lower end of 22) and a central portion between the upper arm and the lower arm (FIGS. 1-3), the lower arm nearer the mouth opening than the upper arm and the upper arm nearer the ears than the lower arm (claim 1, FIGS. 1-3), each lower arm end having a rein attachment ring (at 26), and each upper arm including a bridlework ring (at 24) having a terminal portion spaced from the central portion of the corresponding shank (FIGS. 1-3); wherein the central portion of the first cheek is attached to the first end and the central portion of the second cheek is attached to the second end (FIGS. 1-3); wherein each upper arm extends along a longitudinal axis and the axes of the upper arms define a first plane and wherein the center portion extends in a second plane that is inclined at an angle (a) of between 90 and 180 degrees to the first plane, wherein the angle (a) is measured forward from the upper arm (Col. 5, lines 45-
It appears that Hsi-Chang teaches the angle (a) is between 90 and 180 degrees to the first plane, wherein the angle (a) is measured forward from the upper arm (Col. 5, lines 45-53; FIGS. 1-3). If, however, one were to argue that Hsi-Chang does not explicitly teach this claim limitation, then it is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In the present case, applicant has not shown patentable significance of the angle being between 90 and 180 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the horse bit of Hsi-Chang so that the angle is between 90 and 180 degrees, in order to effectively control the horse while reducing discomfort to the horse.
Regarding claim 2, Hsi-Chang discloses, or Hsi-Chang as modified teaches, wherein the at least one curved portion extends in the second plane that is inclined at an angle (a) of between 90 and 180 to the first plane (Col. 5, lines 45-53; FIGS. 1-3, teaching that the at least one curved portion extends in the same plane as the center portion, and see analysis of claim 1 above).
Regarding claim 3, Hsi-Chang discloses, or Hsi-Chang as modified teaches, each and every element of claim 1 as discussed above. It appears that Hsi-Chang teaches the angle (a) is between 100 and 170 degrees to the first plane, wherein the angle (a) is measured forward from the upper arm (Col. 5, lines 45-53; FIGS. 1-3). If, however, one were to argue that Hsi-Chang does not explicitly teach this claim limitation, then it is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 
Regarding claim 4, Hsi-Chang discloses, or Hsi-Chang as modified teaches, wherein an extension axis of the first end and/or the second end lies within the first plane (FIGS. 1-3).
Regarding claim 5, Hsi-Chang discloses, or Hsi-Chang as modified teaches, wherein the center portion has two curved portions (FIGS. 1-3).
Regarding claim 6, Hsi-Chang discloses, or Hsi-Chang as modified teaches, wherein the center portion has a linear portion extending substantially parallel to the longitudinal mouthpiece axis (FIGS. 1-3).
Regarding claim 7, Hsi-Chang discloses, or Hsi-Chang as modified teaches, wherein the first end and second end are curved (FIGS. 1-3).
Regarding claim 8, Hsi-Chang discloses, or Hsi-Chang as modified teaches, each and every element of claim 1 as discussed above, but it does not explicitly teach wherein at the center of the mouthpiece the maximum distance of the longitudinal axis of the center portion to the first plane is in a range of 10 to 50 mm. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In the present case, applicant has not shown patentable significance of the maximum distance being in the range of 10 to 50 mm. It would have been obvious to one of ordinary skill in the art before 
Regarding claim 9, Hsi-Chang discloses, or Hsi-Chang as modified teaches, wherein a contact surface of the mouthpiece comprises at least one surface region having a linear or concave surface section (FIGS. 1-3).
Regarding claim 10, Hsi-Chang discloses, or Hsi-Chang as modified teaches, wherein the center portion of the mouthpiece has a width being larger than the width of the first end and/or the second end of the mouthpiece (FIGS. 1-3).
Regarding claim 11, Hsi-Chang discloses, or Hsi-Chang as modified teaches, wherein the shank is attached to the first end and/or second end in a rigid or in a pivotable manner (Col. 5, lines 45-53).
Regarding claim 16, Hsi-Chang discloses, or Hsi-Chang as modified teaches, each and every element of claim 2 as discussed above. It appears that Hsi-Chang teaches the angle (a) is in a range of about between 120 and 140 (Col. 5, lines 45-53; FIGS. 1-3). If, however, one were to argue that Hsi-Chang does not explicitly teach this claim limitation, then it is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In the present case, applicant has not shown patentable significance of the angle being between 120 and 140 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the horse bit of Hsi-Chang so that the angle is between 120 and 140 degrees, in order to effectively control the horse while reducing discomfort to the horse.
Regarding claim 17, Hsi-Chang discloses, or Hsi-Chang as modified teaches, each and every element of claim 2 as discussed above. It appears that Hsi-Chang teaches the angle (a) is in a range of about between 115 and 135 (Col. 5, lines 45-53; FIGS. 1-3). If, however, one were to argue that Hsi-Chang does not explicitly teach this claim limitation, then it is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In the present case, applicant has not shown patentable significance of the angle being between 120 and 140 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the horse bit of Hsi-Chang so that the angle is between 115 and 135 degrees, in order to effectively control the horse while reducing discomfort to the horse.
Regarding claim 18, Hsi-Chang discloses, or Hsi-Chang as modified teaches, wherein the center portion has a linear portion extending substantially parallel to the longitudinal mouthpiece axis, and wherein the linear portion is arranged between two curved portions (FIGS. 1-3).
Regarding claim 19, Hsi-Chang discloses, or Hsi-Chang as modified teaches, wherein the first end and second end are curved (FIGS. 1-3).
Regarding claim 20, Hsi-Chang discloses, or Hsi-Chang as modified teaches, each and every element of claim 8 as discussed above, but it does not explicitly teach wherein at the center of the mouthpiece the maximum distance of the longitudinal axis of the center portion to the first plane is in a range of 15 to 25 mm. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. . 
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,078,987 to Berry (“Berry”) in view of Hsi-Chang as applied to claim 1. 
Regarding claim 12, Berry teaches a horse bit assembly for inserting into a horse’s mouth, comprising a first horse bit (1) and second horse bit (7, FIG. 2).
Berry does not explicitly teach wherein the first horse bit is a horse bit according to claim 1. 
Hsi-Chang teaches the horse bit according to claim 1 (see analysis of claim 1 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the horse bit assembly of Berry so that the first horse bit is the horse bit according to claim 1, as taught by Hsi-Chang, in order to effectively control the horse while reducing discomfort to the horse.
Regarding claim 13, the combination of Berry and Hsi-Chang teaches each and every element of claim 12 as discussed above, and it appears that the combination teaches wherein the assembly is configured to be inserted into the horse's mouth such that the plane of extension of the center portion of the first horse bit's mouthpiece and the plane of extension of the center portion of the second horse bit's mouthpiece extend substantially parallel to each other or such 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In the present case, applicant has not shown patentable significance of the angle being between 0 to 30 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the horse bit of the Berry and His-Chang combination so that the angle is between 0 and 30 degrees, in order to effectively control the horse while reducing discomfort to the horse.
Regarding claim 14, the combination of Berry and Hsi-Chang teaches wherein a center portion of the first horse bit's mouthpiece does not overlap with the center portion of the second horse bit's mouthpiece (Berry at FIG. 2).
Regarding claim 15, the combination of Berry and Hsi-Chang teaches each and every element of claim 12 as discussed above, and the combination appears to teach wherein the assembly is configured to be inserted into the horse's mouth such that the plane of extension of the center portion of the first horse bit's mouthpiece and the plane of extension of the center portion of the second horse bit's mouthpiece extend such that the planes intersect at an angle of between 0 and 10 degrees (Berry at FIG. 2, Hsi-Chang at Col. 5, lines 45-53, FIGS. 1-3). The combination, however, does not explicitly teach the angle is between 0 and 10 degrees. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In the present case, applicant has not shown patentable significance of the angle being between 0 to 10 .
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hsi-Chang in view of U.S. Patent No. 1,078,987 to Berry (“Berry”).
Regarding claim 21, Hsi-Chang discloses a horse bit for a horse having a mouth including a mouth opening and ears, the horse bit comprising: a mouthpiece (12) configured to be inserted into the mouth of the horse and comprising a first cheek (16a) and a second cheek (16b); wherein the mouthpiece includes a first end (12a) and a second end (12b) and a center portion between the first end and the second end (FIGS. 1-3), wherein the first end and the second end extend along a longitudinal mouthpiece axis (FIGS. 1-3), and wherein the center portion comprises at least one curved portion and is the center portion of the mouthpiece (FIGS. 1-3, showing curved portions in 36a, 36b); wherein each cheek (16a, 16b) includes a shank (18) with an upper arm (20) terminating at an upper arm end (upper end of 20) and a lower arm (22) terminating at a lower arm (lower end of 22) end and a central portion between the upper arm and the lower arm (FIGS. 1-3), the lower arm nearer the mouth opening than the upper arm and the upper arm nearer the ears than the lower arm (claim 1, FIGS. 1-3), each upper arm including a bridlework ring (at 24) having a terminal portion spaced from the central portion of the corresponding shank (FIGS. 1-3); wherein the central portion of the first cheek is attached to the first end and the central portion of the second cheek is attached to the second end (FIGS. 1-3); wherein each upper arm extends along a longitudinal axis and the axes of the upper arms define a first plane and wherein the center portion extends in a second plane that is inclined at an angle (a) of between 90 and 180 degrees to the first plane, wherein the angle (a) is measured forward 
Hsi-Chang does not explicitly teach wherein the terminal portion of the bridlework rings are spaced by a distance greater than the distance between the longitudinal axis of the upper arms.
Berry, however, teaches a horse bit wherein the terminal portion of the bridlework rings (10) are spaced by a distance greater than the distance between the longitudinal axis of the upper arms (FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the horse bit of Hsi-Chang such that the terminal portion of the bridlework rings are spaced by a distance greater than the distance between the longitudinal axis of the upper arms, as taught by Berry, in order to effectively control the horse while reducing discomfort to the horse.
It appears that Hsi-Chang teaches the angle (a) is between 90 and 180 degrees to the first plane, wherein the angle (a) is measured forward from the upper arm (Col. 5, lines 45-53; FIGS. 1-3). If, however, one were to argue that Hsi-Chang does not explicitly teach this claim limitation, then it is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In the present case, applicant has not shown patentable significance of the angle being between 90 and 180 degrees. It would have been obvious to one of ordinary skill in the art before the effective .
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643